          Case 3:19-cv-00290-EMC Document 136 Filed 07/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
 7
                        SAN FRANCISCO-OAKLAND DIVISION
 8
 9
      AMERICAN CIVIL LIBERTIES
10    UNION FOUNDATION, et al.,              Case No. 19-CV-00290-EMC
11                 Plaintiffs,               NOTICE
12
            v.
13
      DEPARTMENT OF JUSTICE, et al.,
14
15                 Defendants.
16
17
           Defendant Department of Homeland Security (“DHS”), hereby notifies this
18
     Court that Immigration and Customs Enforcement (“ICE”) has fully released to
19
     Plaintiff the document entitled “Extreme Vetting-Visa Security Program-
20
     PATRIOT,” which it had previously withheld in part under Exemption 7(E). See
21
     ECF No. 134-2 at 1347–49. Counsel for Defendants recently learned that the
22
     document had been inadvertently fully released in another case, Knight First
23
     Amendment Inst. V. DHS, No. 17cv-7572 (ALC), and fully released the document
24
     in this case accordingly.
25
26
27
28
                                              1
                                          NOTICE
                                  CASE NO. 19-CV-00290-EMC
        Case 3:19-cv-00290-EMC Document 136 Filed 07/02/21 Page 2 of 2



 1                                  Respectfully submitted,
 2   DATED July 2, 2021
 3
 4                                   BRIAN M. BOYNTON
 5                                   Acting Assistant Attorney General
 6
                                     ELIZABETH J. SHAPIRO (D.C. Bar No.
 7                                   418925)
 8                                   Deputy Branch Director
 9
                                     /s/ Vinita B. Andrapalliyal
10                                   VINITA B. ANDRAPALLIYAL (NY Bar)
11                                   Trial Attorney
12                                   U.S. Department of Justice,
                                     Civil Division, Federal Programs Branch
13                                   1100 L Street, NW
14                                   Washington, D.C. 20005
15                                   Telephone: (202) 305-0845
                                     elizabeth.tulis@usdoj.gov
16
17                                   Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28
                                         2
                                      NOTICE
                              CASE NO. 19-CV-00290-EMC
